Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amended specification of the disclosure filed on 8/1/2022 is in proper form and
overcomes the previous objections.
The amended drawings of the disclosure filed on 8/1/2022 are in proper form and overcome the previous objections.	
The amendments to the claims filed on 8/1/2022 have been entered and overcome the previous objections.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 has been amended as follows:
A modular accessory mounting system operable to secure to a vehicle hitch system, the system comprising:
a.	a base that comprises a connector operable to attach a support frame to a vehicle mount, wherein said vehicle mount is operable to removably engage with a hitch receiver of a vehicle and said support frame is a mounting bar having a plurality of lateral attachment points a length of said mounting bar; and
b.	a plurality of accessory mounts having a collar that is operable to slidably engage with said mounting bar wherein said plurality of accessory mounts are operable to secure a plurality of accessory attachments and said collar is operable to anchor said accessory mounts to any of said plurality of lateral attachment points along the length of said mounting bar.
	Claim 7 has been amended as follows:
7. 	The system of claim 6, wherein said segment collar is operable to securely engage with said first segment at any of the plurality of lateral attachment points along a length of said first segment.
	Claim 11 has been amended as follows:
11.	The system of claim 2, wherein said collar of said accessory mount has an inner layer comprising a material operable to slide onto said mounting bar of said support frame without damaging or substantially wearing down an outer surface of said mounting bar or a protective coating on said outer surface, said material retaining sufficient compression strength to securely support the weight of said accessory mount, an accessory support, and a piece of equipment secured to said accessory support.
Authorization for this examiner’s amendment was given in an interview with William K. Nelson on 8/25/2022.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, LaFave (US 9333822 B1) teaches a modular accessory mounting
system operable to secure to a vehicle hitch system, the system comprising:
a base that comprises a connector operable to attach a support frame to a vehicle mount, wherein said vehicle mount is operable to removably engage with a hitch receiver of a vehicle 
but does not teach and said support frame is a mounting bar having a plurality of lateral attachment points a length of said mounting bar; and 
a plurality of accessory mounts having a collar that is operable to slidably engage with said mounting bar, wherein said plurality of accessory mounts are operable to secure different types of attachments and said collar is operable to anchor said accessory mounts to any of said plurality of lateral attachment points along the length of said mounting bar.
LaFave teaches a support frame being made up of one, two, or three mounting
bars 23, 24, 25 connected by intermediary components 11, 16, 20 which also act as accessory attachment points. However, LaFave fails to disclose a support frame that is a single mounting bar, or a plurality of accessory mounts having a collar operable to slidably engage with said mounting bar along any of the plurality of lateral attachment points along the length of the bar.
	Regarding claims 2-17, these claims all depend directly or indirectly from claim 1.
	Regarding claim 18, LaFave in view of Donnigan (US 20140291370 A1) teaches a vehicle hitch system, the system comprising:
a vehicle mount operable to secure said system to a hitch receiver of a vehicle;
a connector operable to connect said vehicle mount to a support frame in an angularly adjustable manner;
said support frame comprising a plurality of segments and being operable to engage with at least one of a plurality of different accessory attachments, each of said plurality of different accessory attachments comprising an accessory mount and an accessory support;
but does not teach 
said accessory mount comprising a collar operable to slide onto and securely engage with said support frame at any of a plurality of different points along a length of said support frame; and
said accessory support comprising a shape complementary to a shape of a piece of equipment to be secured thereto, wherein said plurality of segments are attached to a folding mechanism that is rotatable about a pin and folds said plurality of segments along the center of said vehicle mount and hitch receiver of a vehicle into a folding position.
Neither LaFave or Donnigan, alone or in combination teach an accessory mount
comprising a collar operable to slide onto and securely engage with a support frame at any of the plurality of different points along its length. LaFave and Donnigan, alone or in combination, also fail to disclose a support frame comprising a plurality of segments being attached to a folding mechanism rotatable about a pin that folds said plurality of segments along the center of a vehicle mount and hitch receiver of a vehicle into a folding position. 
	Regarding claim 19, LaFave teaches a method of using a vehicle hitch system, the method comprising the steps of:
	a.         providing a vehicle hitch system comprising a vehicle mount, and a connector;
b. 	engaging said vehicle mount with a hitch receiver of a vehicle;
but does not teach
providing a vehicle hitch system comprising a support frame having a plurality of different attachment points along a length of said support frame, and a plurality of different accessory attachments having a collar that is operable to slidably engage with said support frame and secure to one of said different attachment points;
engaging a first accessory attachment of said plurality of different accessory     
attachments with said support frame; and
securing a piece of equipment to said first accessory attachment.
Regarding claim 20, this claim depends directly from claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Hardy whose telephone number is 571-272-4406. The examiner can normally be reached Monday-Friday from 10:00 AM – 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN HARDY/
Patent Examiner, Art Unit 3611

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611